100 S.E.2d 72 (1957)
246 N.C. 714
ENGLISH MICA COMPANY, Western Assurance Company,
v.
AVERY COUNTY BOARD OF EDUCATION.
No. 313.
Supreme Court of North Carolina.
October 16, 1957.
*74 Warren H. Pritchard, Spruce Pine, for appellants.
Charles Hughes, Newland, for appellee.
DENNY, Justice.
It is provided, among other things, in G.S. § 143-300.1, 1955 Cumulative Supplement, as follows: "The North Carolina Industrial Commission shall have jurisdiction to hear and determine tort claims against any county board of education or any city board of education, which claims arise as a result of any alleged negligent act or omission of the driver of a public school bus who is an employee of the county or city administrative unit of which such board is the governing board, and which driver was at the time of such alleged negligent act or omission operating a public school bus in the course of his employment by such administrative unit or such board."
If there is any competent evidence to support findings of fact by the Industrial Commission, such findings are conclusive, and on appeal are not subject to review by the Superior Court or this Court. Moore v. Superior Stone Co., 242 N.C. 647, 89 S.E. 2d 253; McCraw v. Calvine Mills, Inc., 233 N.C. 524, 64 S.E.2d 658; Gabriel v. Town of Newton, 227 N.C. 314, 42 S.E.2d 96; Creighton v. Snipes, 227 N.C. 90, 40 S.E.2d 612; Fox v. Cramerton Mills, 225 N.C. 580, 35 S.E.2d 869; Hegler v. Cannon Mills Co., 224 N.C. 669, 31 S.E.2d 918; Kearns v. Biltwell Chair & Furniture Co., 222 N.C. 438, 23 S.E.2d 310; Knight v. Ford Body Co., 214 N.C. 7, 197 S.E. 563; Swink v. Carolina Asbestos Co., 210 N.C. 303, 186 S.E. 258.
This is true even though there is evidence that would support a finding to the contrary. Blalock v. City of Durham, 244 N.C. 208, 92 S.E.2d 758; Hawes v. Mutual Benefit Health & Accident Ass'n, 243 N.C. 62, 89 S.E.2d 739; Watson v. Harris Clay Co., 242 N.C. 763, 89 S.E.2d 465; Tucker v. *75 Lowdermilk, 233 N.C. 185, 63 S.E.2d 109; Vause v. Vause Farm Equipment Co., 233 N.C. 88, 63 S.E.2d 173; Rewis v. New York Life Ins. Co., 226 N.C. 325, 38 S.E.2d 97.
The foregoing decisions are equally applicable to findings of fact by the Industrial Commission in a proceeding under the Tort Claims Act. The Act provides for appeals from the Commission to the Superior Court of the county in which the claim arose. However, "such appeal shall be for errors of law only under the same terms and conditions as govern appeals in ordinary civil actions, and the findings of fact of the Commission shall be conclusive if there is any competent evidence to support them * * *" G.S. § 143-293.
The facts found by the Industrial Commission, which are essential to a recovery by the plaintiffs under the Tort Claims Act, are supported by competent evidence. Moore v. Superior Stone Co., supra. Hence, the judgment entered in the court below must be reversed.
Reversed.